Per Curiam.
None of the objections to the order forming the joint district were well taken. It will be presumed that the officers who signed the order were together at the time, until the contrary appears : and the order was valid, though it had only been recorded in one of the towns.
It was not necessary to go through all the steps to show that the original districts—No. 10, Clay, and No. 15, Lysander— had been duly organized. It was enough to show that they had in fact been organized, and had acted as regular school districts for several years before they were united in 1845. No one would dare to act as a trustee or collector, if a slip made by another officer ten or fifteen years before his time could make him a trespasser. (See 9 Wend. 35; 7 id. 341; Com. School Decis. 79, 197.) One of the districts had existed for seventeen, and the other for ten years, before they were consolidated. The plaintiff’s objections were not well taken.
Judgment affirmed.